Citation Nr: 1634235	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-41 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1991 to July 2004.  The Veteran was awarded the Navy and Marine Corps Achievement Medal and Sea Service Deployment Ribbon.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

On her October 2010 VA Form 9, the Veteran requested a Central Office hearing in Washington, D.C.  In May 2016, the Board mailed the Veteran a letter informing her that a Central Office hearing before a member of the Board was scheduled for June 2016.  However, the letter was returned as undeliverable.  In August 2016, the Board asked for assistance from the Veteran's representative in contacting the Veteran and determining whether she still wished to have a Board hearing.  The Veteran's representative informed the Board that efforts to contact the Veteran had been fruitless.  See August 2016 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Veteran was not provided her requested hearing.  At present the Veteran's representative has been unable to establish contact with the Veteran.  Accordingly, on remand the AOJ should clarify whether the Veteran still wishes to have a Board hearing, and if so, provide her one.  It is, of course, the claimant's responsibility to keep VA informed of changes of address, and if she does not, VA is not obligated to "turn up heaven and earth" to find her.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In the event that the Veteran does not wish to have a Board hearing, the following development should be performed.

The Veteran seeks service connection for a heart disorder, claimed as recurrent tachycardia.  See December 2008 claim.  The Veteran reported that she was exposed to environmental hazards while deployed to the Persian Gulf region, and has asserted that her heart condition is a direct result of a pheochromocytoma condition.  Id., see also April 2010 Notice of Disagreement.  The Veteran advised that she would submit medical documentation to substantiate her claim.

The record contains no current treatment records indicating the existence of a heart disorder.  However, in an April 2010 statement, the Veteran requested a copy of her service treatment records, for review by her physician.  See April 2010 VA Form 21-4138.  Additionally, in her April 2010 Notice of Disagreement the Veteran indicated that she would provide VA with additional medical documentation to support her claim.  Although no records were submitted by the Veteran, her statements suggest the existence of outstanding medical records that could support her claim.  Thus, the AOJ should contact the Veteran and attempt to obtain such records.

The Veteran has not been afforded a VA examination to assess the nature and etiology of her claimed heart disorder.  The Court of Appeals for Veterans Claims (Court) has held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At present, a medical examination or opinion addressing Veteran's claimed heart disorder is unwarranted, as there is no evidence of record to show the existence of a current heart disorder.  However, the Veteran's service treatment records indicate she was treated in November 1992 for electrical shock and had an electrocardiogram (ECG) performed.  Additionally, an April 1999 ECG indicated the Veteran had an abnormal ECG result with a nonspecific sinus tachycardia abnormality and left atrial enlargement.  Further, in July 2004 the Veteran reported that for the past sixth months she had experienced a slight fluttering feeling in her chest.  If on remand, evidence is obtained showing the existence of a heart disorder at any time since the Veteran filed her claim in December 2008, the Veteran should be provided a VA examination to determine the nature and relationship to service of any such condition.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and her representative to clarify whether the Veteran's request for a hearing stands.  If so, take appropriate steps to schedule the Veteran for a hearing with a Veterans' Law Judge in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board, in accordance with appellate procedures.

If, but only if, the Veteran does not desire a hearing, the following directives should be completed.

2.  Take appropriate action to obtain VA treatment records relating to the Veteran's treatment for her claimed heart disorder.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated the Veteran for her claimed heart disorder.  After securing the necessary releases, request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  If warranted based on the evidence obtained, schedule the Veteran for a VA examination by an appropriate examiner to identify the nature and etiology of any currently diagnosed heart disorder.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

Upon review of the record, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed heart disorder is etiologically related to active service, to include the Veteran's documented heart treatment during service and her reports of exposure to environmental hazards in the Persian Gulf.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


